               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 ROBERT BOLD, ANNETTE BOLD,                   CV-18-109-GF-BMM
 SPENCER BOLD, REGAN BOLD,
 ALEXANDRA BOLD, and X                        ORDER
 HANGING DIAMOND RANCH,
 INC.

 Plaintiffs,

 v.

 NUTRIEN AG SOLUTIONS, INC.
 f/k/a CROP PRODUCTION
 SERVICES, INC., and LOVELAND
 PRODUCTS, INC.,

 Defendants.

      Defendants have moved for admission of Michael J. Hofmann (Mr.
Hoffman), (Doc. 57), to practice before this Court in this case with Paul J. Lopach
of Bryan Cave Leighton Paisner, LLP to act as local counsel. Mr. Hofman’s
application appears to be in compliance with L.R. 83.1(d).

      IT IS HEREBY ORDERED:

      Plaintiff’s motion to allow Mr. Hofman to appear on their behalf (Doc. 57)
is GRANTED on the following conditions:

      1. Local counsel, Mr. Lopach, will be designated as lead counsel or as co-
lead counsel with Mr. Hofman. Mr. Hofman must do his own work. He must do

                                       -1-
his own writing, sign his own pleadings, motions, briefs and other documents
served or filed by him, and, if designated co-lead counsel, must appear and
participate personally in all proceedings before the Court. Local counsel, Mr.
Lopach, shall also sign such pleadings, motions and briefs and other documents
served or filed.

      2. Admission is not granted until Mr. Lopach, within fifteen (15) days from
the date of this Order has filed an acknowledgment and acceptance of his
admission under the terms set forth above.

      3. Admission is personal to Mr. Lopach.

      DATED this 31st day of January, 2020.




                                      -2-
